1W-/S
                                  ELECTRONIC RECORD




COA#       07-14-00163-CR                        OFFENSE:       21.11


           Fernando Pena v. The State of
STYLE:     Texas                                 COUNTY:        Hale

COA DISPOSITION:       Affirmed                  TRIAL COURT:   242nd District Court


DATE: 06/14/2015                   Publish: NO   TCCASE#:       B19587-1401




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:    Fernando Pena v. The State of Texas        CCA #:             ^ tO " *$
           APPFLLAA/T^ Petition                      CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ^tfUSeb                                     JUDGE:

DATE: /v/rtlzVLS-                                    SIGNED:                           PC:

JUDGE:     fy\ LUAsJff—.                             PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD